                                                                           USDC-SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC#:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED:I 2(0((q
 CARLOS RUIZ FLOREZ,
                                                                       19-CV-11032 (RA)
                                 Plaintiff,
                                                                              ORDER
                         V.

 PISCES BAR & TA VERN, INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         This case has been assigned to me for all purposes. It is hereby:

         ORDERED that, within thirty (30) days of service of the summons and complaint, the

parties must meet and confer for at least one hour in a good-faith attempt to settle this action. To

the extent the parties are unable to settle the case themselves, they must also discuss whether

further settlement discussions through the district's court-annexed mediation program or before a

magistrate judge would be productive at this time.

         IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-

five (45) days of service of the summons and complaint), the parties must submit a joint letter

requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.
Dated:     December 6, 2019                                            I
           New York, New York
                                                               ,,


                                                   Ronnie Abrams
                                                                     "
                                                                    .- C


                                                   United States District Judge
